Citation Nr: 1041497	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1958 to March 1961, 
and from December 1961 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in pertinent part, denied service connection 
for a bilateral hearing loss disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that the Veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability must 
be remanded for further development to ensure a complete record 
before it can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist in the development of a claim for VA benefits.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010).  This duty includes attempting to obtain relevant 
public and private records identified by the Veteran.  See 
38 C.F.R. § 3.159(c)(2) (2010).  In this regard, VA will make as 
many requests as are necessary to obtain relevant records from a 
Federal department or agency until VA concludes that the records 
do not exist or that further efforts to obtain them would be 
futile.  Id. 

Here, the Veteran's service treatment records from his first 
period of service are in the file.  While a few service treatment 
records from his second period of service are also in the file, 
there is no entrance examination or separation examination of 
record for this period.  The Board notes that VA did request the 
Veteran's service treatment records in January 1990 in connection 
with a different claim.  However, it is not clear whether the 
National Personnel Records Center (NPRC) attempted to obtain 
records from the Veteran's second period of service in response 
to this request.  

On remand, therefore, the agency of original jurisdiction (AOJ) 
should make every effort to obtain any outstanding treatment 
records and examinations pertaining to the Veteran's second 
period of service from December 1961 to September 1962.  Further, 
if any additional service treatment records are obtained and 
associated with the claims folder, the Veteran should be accorded 
another VA audiological evaluation.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain outstanding service treatment records 
and examinations pertaining to the Veteran's 
second period of active service from December 
1961 to September 1962.  All efforts to 
obtain these records must be fully documented 
in the claims file.  If the AOJ is unable to 
obtain these records, the Veteran should be 
notified of this fact, and a copy of such 
notification should be associated with the 
claims file.  All such available service 
treatment records and examinations pertaining 
to the Veteran's second period of active 
service from December 1961 to September 1962 
should be associated with his claims folder.  

2.  If, and only if, additional service 
treatment records are received pursuant to 
paragraph 1 of this Remand, schedule the 
Veteran for a VA audiological examination to 
determine the nature, extent, and etiology of 
any hearing loss disability that he may have.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.  

For any hearing loss disability diagnosed on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that such disorder had its 
clinical onset in service or is otherwise 
related to active duty.  Complete rationale 
should be given for all opinions expressed.  

3.  Then, readjudicate the claim for service 
connection for bilateral hearing loss.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


